

Exhibit 10.39




Director Compensation Policy
 
The following table sets forth the compensation payable to nonemployee directors
of Lexmark International, Inc.:
 
Annual Retainer Fee
$60,000
Annual Retainer Fee – Finance and Audit Committee
$15,000
Annual Retainer Fee – Compensation and Pension Committees
$10,000
Annual Retainer Fee – Other Committees
$  8,000
Annual Chair Retainer Fee – Finance and Audit Committee
$25,000
Annual Chair Retainer Fee – Compensation and Pension Committees
$15,000
Annual Chair Retainer Fee – Other Committees
$10,000
Presiding Director Annual Retainer Fee
$25,000
Initial Equity Award (Restricted Stock Units)
$150,000
Annual Equity Award (Restricted Stock Units)
$150,000



 
Terms of Equity Awards
 
Initial Equity Award (Restricted Stock Units)
 
 
●
Grant Date: Date of Election to the Board

 
 
●
Number of RSUs: Face value of award divided by the closing price of Lexmark
Class A Common Stock on the Grant Date, rounded up to the nearest whole share

 
 
●
Vesting: 100% vested on the sixth anniversary of the Grant Date

 
 
●
Settlement: On termination of status as a Board member

 
Annual Equity Award (Restricted Stock Units)
 
 
●
Grant Date:  Annual Meeting of Stockholders.  For Eligible Directors appointed
to the Board at any time after the Annual Meeting of Stockholders, the annual
equity award will be prorated for the remaining months of service until the next
scheduled Annual Meeting of Stockholders

 
 
●
Number of RSUs: Face value of award divided by the closing price of Lexmark
Class A Common Stock on the Grant Date, rounded up to the nearest whole share

 
 
●
Vesting: 100% vested on the date immediately preceding the next Annual Meeting
of Stockholders

 
 
●
Settlement: 34% on the second anniversary of the date of grant and 33% on each
of the third and fourth anniversaries of the date of grant

 
Deferred Stock Units: Pursuant to the terms of the Lexmark International, Inc.
2005 Nonemployee Director Stock Plan, each nonemployee director may defer his or
her retainer and/or meeting fees into Deferred Stock Units based on the fair
market value of Lexmark Class A Common Stock on the date of deferral. The
Deferred Stock Units are eligible for settlement initially on June 30th in the
fifth year following the date of grant.
 
 
As approved by Board (2-20-2014)
